In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-068 CR

____________________


BRETT WESLEY DEERINGER, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 284th District Court
Montgomery County, Texas

Trial Cause No. 03-04-02528 CR




MEMORANDUM OPINION (1)
	We have before the Court a motion from the appellant, Brett Wesley Deeringer, to
withdraw his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by appellant
personally and counsel of record is aware of the motion.  No opinion has issued in this
appeal.  The motion is granted and the appeal is therefore dismissed.
	APPEAL DISMISSED.
								PER CURIAM

Opinion Delivered October 20, 2004
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.